Citation Nr: 0201922	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  94-06 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for excision scar, status post cyst removal, left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1985.  

The current appeal arose from a March 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The RO, In pertinent part, granted 
entitlement to service connection for chronic sinusitis with 
assignment of a 30 percent evaluation, and for an excision 
scar from a left shoulder cyst removal with assignment of a 
noncompensable evaluation effective from July 31, 1992, date 
of claim.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in September 1994, a transcript of which has been 
associated with the claims file.

In September 1997, after adjudicating other issues then 
pending on appeal, the Board of Veterans' Appeals (Board) 
remanded to the RO the issues of entitlement to initial 
increased evaluations for sinusitis and the left shoulder 
scar for additional development and adjudicative actions.  

In October 1998 the RO affirmed the 30 percent evaluation for 
chronic sinusitis, and granted an initial increased 
(compensable) evaluation of 10 percent for the left shoulder 
scar effective July 31, 1992, date of claim.

In April 1999 the Board affirmed the 30 percent evaluation 
for chronic sinusitis, and again remanded to the RO the claim 
of entitlement to an initial evaluation in excess of 10 
percent for the left shoulder scar.

In August 2001 the RO affirmed the 10 percent evaluation for 
the left shoulder scar, and initially denied entitlement to 
service connection for impingement syndrome of the left 
shoulder.




In January 2002 the local representative submitted a 
statement on the veteran's behalf which the Board has 
construed as a notice of disagreement with the RO's August 
2001 denial of entitlement to service connection for 
impingement syndrome of the left shoulder.  A statement of 
the case has not been issued by the RO with respect to this 
denial, and such claim is addressed in the remand portion of 
this decision.

The representative at the Board submitted a statement on the 
veteran's behalf in February 2002 which includes the 
previously adjudicated issue of entitlement to an initial 
evaluation in excess of 30 percent for chronic sinusitis.  
The Board already addressed that issue in its April 1999 
decision, and it is no longer on appeal.  The representative 
may be intending to reopen the claim of entitlement to an 
increased evaluation for chronic sinusitis.  Since this issue 
has been neither procedurally prepared nor certified for 
appellate review and is not otherwise inextricably 
intertwined with the issue prepared and certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issue for appellate review has been 
recharacterized accordingly in view of the original grant of 
service connection.


FINDING OF FACT

The veteran's left shoulder cyst removal excision scar is 
productive of disablement compatible with tenderness and pain 
on objective demonstration.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for excision scar, cyst removal, left shoulder, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.21, 4.118, Diagnostic Code (DC) 
7804 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was found to have a mass of the left shoulder in 
January 1984.  The cyst was removed in September 1985.  

Upon postservice VA examination in November 1992, a keloidal 
scar of the left shoulder was noted.  It was described as 1.5 
inches x .75 inch.  No functional limitations of the upper 
extremities were found.  

VA orthopedic, neurological, and scar examinations were 
conducted in April 1994.  At the time of the orthopedic 
examination, the veteran reported that the excision of the 
mass from his left shoulder was the size of a golf ball.  
While he had done well post surgery for approximately 6 
months, he ultimately experienced pain which was similar to 
the pain that he had prior to surgery.  He felt like he was 
having a recurrent tumor in the same place.  He also reported 
numbness over the lateral aspect of the proximal arm 
radiating into the fingers.  He felt that he had some 
weakness in the left upper extremity.  His symptoms were 
worsened with activity, and his activities were limited due 
to the pain, numbness, and weakness.  The scar was described 
by the examiner as 2.8 cm. x 3.0 cm. in size.  It was well 
healed with slight hypertrophic scarring.  It was nontender 
to palpation in the surrounding soft tissue.  There was no 
swelling, but there was slight prominence around the scar.  

There was no definite or defined mass to deep palpation.  
There were mild signs of impingement in testing, but the 
acromioclavicular joint was nontender, and there were no 
signs of instability of the shoulder.  Sensation was reported 
to be intact except in the left hand.  Range of motion of the 
left shoulder was limited.  

Upon neurological examination in April 1994, there was give-
way weakness prominently displayed in the left upper 
extremity, a portion of which was related to pain in the left 
shoulder.  It was noted, however, that even when testing the 
distal left upper extremity, give-way weakness was displayed.  
At the time of scar examination, the veteran reported that 
the scar resulting from the cyst excision was somewhat 
painful and tender.  The scar was described as 2.0 cm. x 3.5 
cm. with some keloid formation.  Other than that, the scar 
was not remarkable.  The diagnosis was scar, surgical, left 
shoulder, with some keloid formation, symptomatic.  

The veteran provided testimony at a September 1994 personal 
hearing.  He reported that his shoulder scar bothered him as 
it was tender to the touch and painful.  Hearing [Hrg.] 
Transcript [Tr.] at 7.  He said that since removal of the 
cyst, his shoulder did not move well.  Hrg. tr. at 8.  

In a private physician's undated letter, it was noted that 
the veteran had been evaluated in February 1995.  There was 
left shoulder tenderness and decreased range of motion.  X-
ray of the left shoulder illustrated sclerosis of the 
humerus.  Specific findings regarding the left shoulder scar 
were not reported.  

Additional VA examinations were conducted in May 1998.  Scar 
examination report reflects that the veteran reported that 
his left shoulder scar was painful to touch.  The examiner 
described the scar as a 3 x 5 cm. scar which in areas showed 
a keloid formation.  Keloid formation was not shown over the 
whole scar, but at the ends there was proliferation of 
connective tissue.  There was some tenderness, though it was 
not adherent.  The scar was tight, not pliable.  There was no 
ulceration.  It was elevated, because it showed evidence of 
keloid formation.  

The examiner did not feel that there was any underlying 
tissue loss.  There was some hyperpigmentation of the scar, 
and in some areas, it was even a little bit darker.  The 
examiner noted that the scar did not limit motion.  The 
examiner indicated that the scar was a cosmetic problem and 
disfiguring.  A color photograph  of the veteran's left 
shoulder scar taken at the time of this examination is 
included in the claims file.  

Upon VA orthopedic examination in May 1998, the veteran 
reported that since the excision of the cyst in his left 
shoulder, he had experienced pain.  The pain was located over 
the surgical site, around the wound.  The veteran also 
reported numbness into the hand.  He had no problem with 
weakness of the left shoulder, but it was worse in cold 
weather or when lifting heavy objects or overhead activities.  
Pertinent clinical findings disclosed a 1 inch well healed 
scar over the anterior lateral aspect of the deltoid.  There 
was no atrophy of the deltoid, biceps, triceps, or forearm 
muscles.  Range of motion of the left shoulder was to 100 
degrees of flexion, with abduction to 100 degrees actively, 
but passively up to 150 degrees on flexion and abduction.  He 
could internally rotate to 90 degrees and external rotation 
was to 40 degrees.  There was 5/5 strength throughout.  X-
rays disclosed no evidence of arthritis in the left shoulder.  
The diagnosis was status post removal of cyst from the left 
shoulder with residual chronic pain.  

VA peripheral examination from July 1998 reflects subjective 
complaints of constant pain in the left shoulder and 
intermittent in the arm with numbness.  The veteran also 
complained of left upper extremity weakness after the 
surgery.  The left shoulder range of motion was slightly 
restricted, particularly in elevation and internal rotation.  
There were complaints of pain around the shoulder girdle and 
in the region of the scar.  The diagnosis was left upper 
extremity pain, sensory changes and motor loss cannot be 
explained on the basis of radiculopathy, plexopathy, 
peripheral or entrapment neuropathy.  Palpation tenderness in 
the shoulder girdle with reproduction of distal pain also did 
not indicate a neurological cause for these complaints.  

The record shows that in an April 1999 remand determination, 
the Board requested addendum reports from the 3 VA examiners 
who conducted the left shoulder examinations in May and July 
1998.  This request was to determine the impairment which was 
attributable to the inservice surgical removal of the cyst.  
Pursuant to that directive, in May 1999, the VA physician who 
conducted the scars examination in May 1998 advised that he 
did not recall that the veteran had had a cyst removed from 
his left shoulder.  

Rather, he recalled that the veteran told him that he left 
shoulder was injured by a heavy crate while in service.  The 
examiner noted that it was likely that the cyst occurred 
first, was excised with a resulting scar, after which it was 
traumatized by the heavy crate falling on this area resulting 
in a keloid.  The examiner added that the keloid could arise 
de novo or from major or minor trauma.  The physician noted 
that keloids were often painful and tender and could continue 
to grow or reach a plateau stage.  

The examiner who conducted the peripheral nerves examination 
of the veteran in July 1998 provided further comment 
regarding his findings.  He indicated that there had been 
slight shoulder restriction of range of motion, but that 
apparent neurologic concerns could not be reasonably related 
to the cyst issue.  This examiner recommended evaluating the 
veteran's shoulder abnormality via orthopedics.  

Records in the claims file show that the RO indicated that 
the physician who had conducted the orthopedic examination 
was no longer employed at the VA facility where the 1998 
examination took place.  Therefore, another examination was 
conducted.  

At the May 2000 examination, the veteran reported that after 
the cyst had been removed, his left shoulder became worse 
rather than better.  Following physical and X-ray 
examinations of the left shoulder, the examiner reported the 
following pertinent findings and diagnostic assessment:  

The left shoulder cyst was a superficial 
cyst that I believe to my estimation or 
my opinion, has no cause or relationship 
to his left shoulder disability at this 
time.  He does have a well-healed scar 
over his left shoulder where his 
superficial cyst may have been removed, 
but symptoms he is having now are of 
impingement type subacromial which does 
not functionally impair him and does not 
have limited motion, however, it is 
painful in the arc of 60-120 degrees with 
classic impingement of his glena to his 
acromion.  This leads to fatigability 
with overhead work without incoordination 
and with exacerbation with repetitive 
overhead activity or lifting.  

It was the examiner's opinion that while the veteran did have 
complaints of left shoulder impingement and clinical signs of 
mild external rotatory cuff weakness, that his disability was 
mild at this time without any significant limitations.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119, the Court held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.

Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  In view 
of the denial of the claimant's appeal covered more fully 
below, the Board finds that assignment of staged ratings in 
the veteran's case is not for application.

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (2001).

Disfiguring scars of the head, face or neck are evaluated as 
noncompensable where they are slight.  A 10 percent 
evaluation is assigned if the scars are moderately 
disfiguring.  A 30 percent evaluation is for severe scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  


A maximum evaluation of 50 percent is reserved for complete 
or exceptionally repugnant deformity of one side of the face 
or marked repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, DC 7800 (2001).

The note following the code provides that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast and the like, a 50 percent evaluation may be 
increased to 80 percent, a 30 percent rating to 50 percent 
and a 10 percent evaluation to 30 percent.  

The most repugnant disfiguring conditions including scars and 
diseases of the skin may be submitted for central office 
rating with several unretouched photographs.

A superficial scar that is poorly nourished with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, DC 7803 (2001).

A superficial scar that is tender and painful on objective 
demonstration is rated 10 percent disabling.  38 C.F.R. § 
4.118, DC 7804 (2001).

A scar may also be rated based on limitation of function of a 
part affected.  38 C.F.R. § 4.118a, DC 7805 (2001).

Evaluation of the same disability under various diagnoses is 
to be avoided. 38 C.F.R. § 4.14 (2001).  Multiple ratings can 
be assigned using different diagnostic codes if none of the 
symptoms or criteria for a rating under a diagnostic code are 
duplicative of, or overlap the symptoms or criteria for the 
other diagnostic code under consideration.  Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  


Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.



The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, supplemental statement of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to increased ratings for the 
disability at issue, a rationale of the denial, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).



In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Excision Scar from Cyst Removal, Left Shoulder

The Esteban case, as previously noted, states that multiple 
ratings can be assigned using different diagnostic codes if 
none of the symptoms or criteria for a rating under a 
diagnostic code are duplicative of, or overlap the symptoms 
or criteria for the other diagnostic code under 
consideration.  6 Vet. App. 259, 262.  It is noted that 38 
C.F.R. § 4.21 also provides, consistently with that 
principle, that coordination of rating with impairment of 
function are expected in all instances.

Separate evaluations should be awarded for objective pain or 
tenderness of a scar and for disfigurement.  The RO granted a 
10 percent evaluation, apparently based on tenderness and 
pain associated with the veteran's left shoulder scar.  See 
the supplemental statement of the case dated in October 1998.  
It was also noted at that time a 10 percent evaluation was 
also warranted for limited range of motion of the shoulder at 
a less  than compensable level due to a painful scar.  

Subsequent examination reports reflect that the functional 
limitations (e.g., radiating pain, numbness, and weakness) 
now experienced by the veteran in the left upper extremity 
and fingers have been medically attributed to a nonservice-
connected disability - impingement syndrome.  While it is 
obvious from the reports of record, to include a color 
photograph from 1998, that there is some keloid formation, 
discoloration of the scar, and some disfigurement from the 
appearance of the scar, it is noted that the scar is not 
located on an exposed part of the body such as the head, 
face, or neck.  

Additionally, the scar does not cover an extensive area.  
While variously measured, it is approximately 2 inches long 
and 1 1/2 inches wide (3 cm. x 5 cm.) by its greatest reported 
measurement in May 1998.  The scar is not shown to result in 
any limitation of motion or weakness of any part of the 
veteran's body or to result in any other type of functional 
impairment.  There is also no evidence of marked 
discoloration, color contrast or the like to warrant an 
increase to a 30 percent evaluation.  DC 7800 (2001).  

Additionally, it is noted that there is no evaluation in 
excess of 10 percent for a tender and painful scar.  38 
C.F.R. § 4.118, DC 7804.  There is no evidence of ulceration 
or adherence of the scar and no evidence that the scar caused 
any impairment of function.  38 C.F.R. § 4.118, DC 7803, 7805 
(2001).

In reaching this determination, the Board has considered 
whether the veteran is entitled to a "staged" rating as 
prescribed in Fenderson v. West, 12 Vet. App. (1999).  
However, since each of the ratings described above reflects 
the greatest degree of disability shown by the record 
consistent with the date of the grant of service connection, 
a remand to specifically address the concept of a "staged" 
rating is unnecessary.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for the left 
shoulder excision scar.  See Gilbert, supra.


Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obliged to seek 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria, discussed them fully, but an increased 
evaluation on an extraschedular basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995)..

The Board finds that the current evaluation contemplates the 
symptomatology and resulting impairment demonstrated in the 
medical evidence of record.  Additionally, the Board notes 
that there is no indication that the schedular criteria are 
inadequate to evaluate the conditions under consideration.  
Here, there has been no showing that the veteran's left 
shoulder scar has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or has 
otherwise rendered impractical the application of the regular 
schedular standards.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for an excision scar from cyst removal, left shoulder is 
denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the RO has not issued a statement 
of the case in response to the local representative's notice 
of disagreement with its initial September 2001 denial of 
entitlement to service connection for impingement syndrome of 
the left shoulder.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue such is a procedural defect requiring remand.  See 
Godfrey, supra. Manlincon v. West, 12 Vet. App. 238 (1999); 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of 
a notice of disagreement initiates the appellate process) see 
also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro 
v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 
Vet. App. 76 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case addressing the issue of service 
connection for left shoulder impingement 
syndrome.  The appellant should be 
advised of the need to submit a 
substantive appeal during the requisite 
period of time if he wishes appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

